Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1996, which, upon reconsideration, adhered to its previous decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an armed security guard at a Federal Reserve Bank building until his employment was terminated after he inadvertently discharged a revolver in the bank’s lobby. The record discloses that claimant was examining the gun of a fellow employee and, in order to test the trigger action, unloaded it and depressed the trigger. A bullet remaining in the gun discharged and, after ricocheting off a glass door and a stone wall, landed in the vestibule. Claimant was fired after the bank informed his employer that it no longer wanted his services. The Unemployment Insurance Appeal Board ruled that claimant had lost his employment due to *747disqualifying misconduct. We affirm. A claimant’s commission of acts that violate generally accepted standards of employee behavior or that are contrary to the employer’s best interests has been found to constitute disqualifying misconduct (see, Matter of Abbott [Sweeney], 238 AD2d 653, 654; Matter of Hall [Hudacs], 192 AD2d 1043,1044). Testimony at claimant’s hearing disclosed that claimant’s conduct not only endangered the safety of everyone in or near the bank’s lobby but that it also subjected the employer’s security agency to derision and ultimately led to the discontinuance of armed guards at all Federal Reserve Banks. We conclude that substantial evidence supported the Board’s decision which is, accordingly, affirmed.
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.